 MID-AMERIC4A MACHINERYMid-America Machinery Company and Metal andMachinery Workers International Union No. 440,affiliated with Industrial Workers of the World.Case 14 CA 10546September 27, 1978DECISION AND ORDERBY CIAIRMAN FANNIN( ANDI) MIEiBRS PINEI I.()ANI) M U RPIIYOn April 27, 1978, Administrative Law Judge Rob-ert E. Mullin issued the attached Decision in this pro-ceeding. Thereafter. the Respondent filed exceptionsand a supporting brief, and the Charging Party filedcross-exceptions. Thereafter, the Respondent filed ananswering brief to the Charging Party's cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, and toadopt his recommended Order as modified herein.The Administrative Law Judge found that state-ments made to employees by Foreman Schroeder tothe effect that he had driven past the house where anorganizational meeting was being held establishedthat the Respondent had engaged in unlawful surveil-lance. Though various employees testified to Schroe-der's having made such statements, no employee tes-tified that he had observed Schroeder or any otherRespondent official driving past the meeting. Underthese circumstances, we find that Schroeder's state-ments establish that the Respondent unlawfully cre-ated an impression of surveillance rather than that itengaged in actual unlawful surveillance. We willtherefore modift the recommended Order and noticeaccordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, MidAmerica Machinery Company, Virden, Illinois, its of-ficers, agents, successors, and assigns. shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(d) ofthe Administrative Law Judge's recommended Order:"(d) Creating an impression of surveillance of em-ployee activity in respect to union organization."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPI.()YEISPOSTED BY ORDER ()I DIlNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE \VII.L NOI refuse to bargain collectivelywith Metal and Machinery Workers IndustrialUnion No. 440, affiliated with Industrial Work-ers of the World, as the exclusive collective-bar-gaining representative oft our employees in thefollowing appropriate bargaining unit:All shop employees employed at our Virden,Illinois. plant, excluding office clericals, pro-fessionals, guards and supervisors, as definedin the Act. and all other employees.WE wi.L. NOI( discourage membership in theaforesaid or any other labor organization. by dis-charging or otherwise discriminating against ouremployees because of their union or concertedactivities.WI WIll. NOt interrogate any employee con-cerning that individual's union activity, or thatof any other employees, in a manner constitutinga violation of Section 8(a)( 1) of the Act.WI- wiL NorI create an impression of engag-ing in surveillance of our employees' union ac-tivities.WE W\II.L NOI threaten our employees withplant closure, loss of jobs, loss of benefits, morearduous working conditions, or any other repri-sals should they become members of, or assist, alabor organization.WE WVII 1. Nor discriminatorily isolate any ofour employees from their coworkers in reprisalfor their union activities.WE W\IL.i. NOT solicit grievances from our em-ployees to induce them to withdraw support forthe Union.WE XVI.L. NOI in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their right to self-organization, to form,join, or assist any labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.238 NLRB No. 81537 DiF.('ISIONS OF NATIONAL LABOR RELA] IONS BOARDWE wil.i, upon request, bargain collectivelyconcerning rates of pay, hours of employment.wages, and other conditions of employment withMetal and Machinery Workers Industrial UnionNo. 440, affiliated with Industrial Workers of theWorld, as the exclusive representative of all theemployees in the appropriate unit describedabove, and, if an agreement is reached, embodyit in a signed contract.Wi wl.l. offer James D'Aunoy immediate andfull reinstatement to his former job, or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or otherrights and privileges, and make him whole forany loss of pay suffered as a result of the dis-crimination against him.W: wvIn.I. make whole Don Caudle, KennethGyorkos, Robert Imhoff, David Strawn, RobertSwaggerty, and Richard Wehlitz for any loss ofpay suffered as a result of the discriminationagainst them.WE wiiL. offer to Robert Swaggerty the optionof returning to painting as his primary duty, if heso desires.MID-AMERI( A MA(C HINIERY COMPANYD[)1 CISIONSIAIINMINI ()F 1111 CASMRouIlRI E. MUltl lN Administrative Law Judge: TIhiscase was heard on December 13, 14. 15. and 16, 1977, inCarlinville, Illinois, pursuant to a charge duly filed andserved.' and a complaint issued on August 26, 1977. Thecomplaint, as amended, presents questions as to whetherthe Respondent violated Section 8(a)( 1), (3), and (5) of theNational Labor Relations Act, as amended. In its answer,duly filed, the Respondent conceded certain facts with re-spect to its business operations, hut it denied all allegationsthat it had committed any unfair labor practices.At the hearing, the General Counsel and the Respondentwere represented bN attorneys, and the C('harging Unionw as represented by one of its officials. All parties were givenan opportunity to examine and cross-examine witnesses,and to file briefs. Oral argument was waived by the parties,and on February 13, 1978, briefs were received from theGeneral Counsel and the Respondent.Upon the entire record in the case, including the briefs ofcounsel, and from his obser vation of the witnesses. I makethe following:FINDINt iS ()1 I A(' I1. 1ilt BUSiNISS '01 Ili RI!SPI)ND)INIFThe Respondent. a tI)elaware corporation with its onlyoffice and place of business in Virden. Illinois. is engaged inI 'he charge was filed on July 28. 1977the repair, sale, and distribution of used construction ma-chinery and parts. I)uring the calendar year preceding issu-ance of the complaint, a representative period, the Respon-dent, in the course of' its business operations, repaired, sold.and distributed from its shop in Virden. products valued inexcess of $50,000. of which amount, products valued in ex-cess of' $50,000 were shipped from said plant directly topoints located outside the State of Illinois. Upon the forego-ing facts, the Respondent concedes, and it is now foundthat Mid America Machinery Company is an employer en-gaged in commerce within the meaning of Section 2(21, (6),and (7) of' the Act.11i. I I ABO)R iORGANIZA IIOiN INV()I I.i)The Charging Party, herein Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.Ill. I1HL ALLJLi() U NF AIR LABOR PRA( I Iti SA. Bot Acgroulnd 1nd Scequence o' EI ven.I'he Respondent is a small business. organized within thepast decade for the purpose of' renovating and repairingheavy construction equipment for subsequent resale. Apartfirom office clericals, salesmen. and supervisors, at all timesmaterial herein it had less than 10 shop employees, thegroup here involved.In mid July 19772 the Union held an organizationalmeeting of the shop employees at which a number of themsigned authorization cards. On July 27., the Union re-quested recognition. 'Ihis swas declined. On July 28, theUnion filed a representation petition wherein it sought anelection in a unit of the shop employees. Mid-America Ma-chinceri (Colpatlnv, Case 14 RC 8535. 1'he General Counselalleges that hb refusing to bargain with the Union on July27. and thereafter, the Respondent violated Section 8(a)(5)and (I) of the Act, and that bh other conduct of LawrenceJabusch, the Respondent's vice president and manager,'and of F red Schroeder, the shop foreman, the Respondentviolated Section 8(a( 1) and (3) of' the Act. All of theseallegations are denied in their entirety by the Respondent.B. 1 lhegecd Ibnterclncc, Retrrait al ('d ocrcit:,, Findingsinld (Concl/u.ions ithi Re.specln Thereto1. The tUnion's campaign and the Flmployer's responseTIhe first organizational meeting for the employees washeld on Saturday, July 23. On the following Wednesday,luly 27, the Respondent received a letter from the Unionwherein the letter announced that an organizational cam-paign was in progress and named four of the shop employ-ces as current members. 'Ihat same day. Union Representa-tives Richard DeVries and Patrick Murfin called on PlantNlanaiger Jabusch to request the Respondent's recognition2 U nless otherwise indica.ed all dates are in 19771 During mid-summer of 1977 Jlabusch held 4() percent ot the stock. At thetinle ii the healring. and as the result of a sto,ck purchase plan negotiatedwith the other sharcht,lders, Jahusch was the only stockholder who had vol-inl control o. the coirporatimn538 MID-AMERI('A MACHIN.tRYof the Union. After this request was declined by Jabusch.the Union filed a representation petition on July 28.wherein it requested a Board election for a unit composedof the shop emplovees.4The General Counsel alleged that. from the time that theRespondent first learned that its employees were interestedin a union, Manager Jabusch and Foreman Schroeder en-gaged in numerous acts of interference, restraint, and coer-cion. Most of the testimony offered by the General ('ounselwith respect to these allegations was undenied bh either ofthese supervisors, although they took the stand and testifiedat length as to other aspects of the case. To the issues andthe evidence as to the Section 8(a)( ) allegations we willnow turn.The initial union organizational meeting was held at thehome of employee Robert Swaggerty on Saturday evening.Julv 23. Besides Swaggerty and his wife. Kenneth Gyorkos.Richard Wehlitz.' Don Caudle, and James D'Aunov werepresent. Several of the employees also had their wives orfiances with them. The Union was represented by RichardDeVries and two of his colleagues from the Chicago head-quarters. A total of approximately 12 people were presentat the meeting during which Mrs. Swaggerty served a spa-ghetti dinner. DeVries and his colleagues discussed the oh-jectives of an organizational campaign and solicited the em-ployees present to sign authorization cards. Swaggerty.Gyorkos. Wehlitz, D'AunoN6 thereupon did so. After themeeting was concluded. DeVries and several others went tothe home of employee Robert Imhoff, who had not beenpresent at the Swaggerty house earlier that evening andsecured a signed authorization card from him.'Immediately after the shop opened on the morning ofJuly 25, Foreman Schroeder began calling individual em-ployees to his office. 1 here he told them that he was fullyaware of their meeting at Swaggerty's home and then pro-ceeded to interrogate them about their organizational ac-tivities on the preceding Saturday evening. The testimonyof the employees named helow w\as credible and it was nei-ther denied nor contradicted by Schroeder.Employer Swaggerty testified that when Schroeder calledhim to his office. the foreman told him that he had learnedon the preceding Friday that a union meeting was sched-uled at Swaggerty's home for the next evening. Schroedertold Swaggerty that both he and Plant Manager Jabuschhad driven by Swaggerty's house on the night of the meet-ing and written down the license plate numbers of all auto-mobiles parked there. The foreman also told Swaggerty thathe and Jabusch knew that there were three union represen-tatives present at the meeting." Schroeder further told theemployee that on Friday. Jabusch told him not to evenIn the petition. the unit was defined as all shop enmplosees with theexclusion of office clericals, professionals. guards, supervisors. and all otheremployees.-Referred to throughout the record as "Rick" Wehlitz.6 D'Aunoy had been discharged on Juls 14. His employee status is an issuein this case and is considered. infra ('auudle was onls present during the earl)part of the meeting. He left earls' betore ans cards were signed7 The five above named who signed authorization cards on Jul 23 alsosigned union applications that same esening and each paid anl initiation feef as as ael is i membership fee oI $38 While on the stand Schroeder conceded that he had learned on Frida),Juls 22, of the dale and situs of the union meeting and that he was, in fact,in the vicinits of Swaggerts's home on the night in questionopen the shop on Monday, but that he persuaded the man-ager to change his mind and at least stay open on Mondayto have time to talk with the employees and ascertain whowas behind the Union Schroeder then asked Swaggerty ifthere would he another organizational meeting at his homeon the following Saturday evening. When the employeegave a noncommittal response, Schroeder then placed onSwaggerty the responsibility for terminating the union ef-ftrt by telling him "if there was no place to meet and no-body to meet with, that would be the end ...[of theUnioni." Schroeder then raised the prospect of a plant shut-down with a question to Swaggert\ as to what he wouldthink if Jabusch closed the shop. The employee told himthat was a management decision for Jabusch to make.Schroeder then told Swaggerty that whereas in the past hehad been very tolerant of minor infractions of the rules onloitering about the timeclock, leaving early. and variousother breaches. henceforth he would be very ill-natured,that he could fire employees for insubordination, and thatthose who talked hack to him he could "send ...down theroad.", Before telling Swaggerty to return to his job.Schroeder asked him what employee then working at theshop was behind the organizational campaign. When Swag-gerty parried this question with the remark that the oneresponsible might not he working at the shop anymore,Schroeder responded with the comment. "Oh. now I knowwho it is. it's that damn white trash [D'Aunoy]."'°The testimony of other employees whom Schroeder sum-moned to his office on that Monday morning was similar tothat which Swaggerty gave. Thus, employee Kenneth Gyor-kos testified that when he was called to Schroeder's officethat morning, the foreman began the discussion by tellinghim that Manager Jabusch did not even have to open theplant gates if he did not want to. Schroeder then went on totell GCvorkos that if he and the other employees "thoughtthings were getting rough before. stick around and see howrough things would get." Later in the day. as if to empha-size the threat that working conditions would he more diffi-cult. Schroeder accosted Gyorkos where he was at work inthe shop without wearing the shirt to his uniform as he hadbeen doing ftor some time during the heat of the summer.1The foreman told Gyorkos that he was to resume wearinghis shirt immediately, and that henceforth he was to wearhis complete uniform at all times when in the shop.Schroeder himself testified that on the morning of July 25he questioned employees Don Caudle and David Strawn asto their knowledge of the union campaign. Neither one hadsigned authorization cards, but C('audle had attended theforepart of the meeting at Swaggerty's home. Schroeder ac-knowledged that he questioned Caudle about what oc-curred at that meeting and that later in the day he ques-I [he quotations in this paragraph are from the testimony of Robert Swag-gerts which was credible and undenied. Other quotations which appear insubsequent paragraphs of this decision are from the testimony of the witnessto which the findings are attributed10 This was James D'Aunoy whom Schroeder had terminated on Jul) 14,aind whose discharge is considered later in this Decision D'Aunoy's name isspelled properl I only in Volume I of the transcript. At various times inVolume 11 it is mispelled as "Dunwall" or "D)unrell," and in Volume III as"D)inwa." The transcript is now corrected in this respect so that the spelhing"I)'Aunos" will appear throughout the record Further, in Volume IV. thename of the plant manager is misspelled as "Jas Bush" This spelling is nowcorrected wherever it appears in the transcript to read "Jabusch" DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned Strawn as to the extent to which the Union wasdiscussed during that shift among the employees in theshop.Wehlitz, another employee whom Schroeder interrogatedon Monday morning, testified that the foreman told himthat "if the Union was to come in ...the boss wouldprobably shut the shop down." Upon finding Wehlitz some-what uncommunicative in talking about the Union,Schroeder closed the discussion when, after asking Wehlitzif he had anything else to add, the employee responded inthe negative. Later that morning, Plant Manager Jabuschsummoned Wehlitz to his office and immediately launchedinto a discussion of the employee organizational campaign.Jabusch told Wehlitz he had been surprised and hurt tolearn that the employees were joining a union and that hehad initially considered not even opening the shop thatmorning. He told Wehlitz that he finally decided to openthe shop in order that he might be able to find out what was"really going on." He then told the employee that he haddriven by Swaggerty's home the preceding Saturday eve-ning and that he made note of the license plate numbers forthe cars parked in the vicinity. Jabusch thereafter ques-tioned Wehlitz as to the identity of all employees present aswell as that of the union organizers who were at the meet-ing. When, in response to further questions, Wehlitz toldhim the next union meeting would be at Swaggerty's thefollowing Saturday, Jabusch asked that he be invited toattend. Thereafter the plant manager questioned Wehlitz asto the cause of his dissatisfaction with working conditions,and the employee enumerated several of the matters thatwere troubling both him and his coworkers. Wehlitz men-tioned the employee complaints about the scheduling of va-cations and the lack of a regularized provision for sick days.Jabusch concluded their discussion of this issue by tellingWehlitz that if he thought of any other items that the em-ployees were concerned about to write him a memorandumon the subject. Before terminating their meeting, however,Jabusch told Wehlitz that if the Union came in, all overtimewould be eliminated and there would be no more Christmasbonuses."On the morning of July 26, Schroeder called employeeRobert Imhoff to his office. Imhoff had not been asked toreport there on Monday. In that connection, Imhoff told hissuperior, on arriving at Schroeder's office, that he felt as ifhe had been forgotten since he had not been summonedthere the day before. Schroeder explained that until thatmorning he had not known that Imhoff was supporting theUnion. The foreman then questioned Imhoff as to whetherhe, in fact, had joined the Union and, on not getting adirect answer, Schroeder asked what the employee thoughthe could gain by having union representation. In response,Imhoff told him that he did not think that he had anythingto lose. At that point in the discussion Schroeder uttered anobscene epithet and told Imhoff that if he was dissatisfiedwith working conditions he "could go down the----road." Schroeder then went on to tell Imhoff that Jabuschhad wanted to close the shop on Monday morning and that,in any event, the shop did not make any money for theCompany, because the corporate profits were earned on" At that time each of the employees received a Christmas bonus of $100worth of groceries.equipment sales which only the front office negotiated. Im-hoff then asked Schroeder why Jabusch was opposed to aunion and the foreman told him that it was because themanager objected to having his business being run by "anoutfit out of Detroit." Schroeder then told him that theCompany was "a $2,000,000 operation and we [the employ-ees] were going to shut it down." The foreman closed theirdiscussion with the statement that "our work [in the shop]was coming to an end." That same morning Schroeder toldemployee Wehlitz that within the next week "there wouldbe six men out looking for another job." Later in the morn-ing and just before noon, Schroeder came to Wehlitz to askwhether there was anything that could be done to help"straighten ... out" the shop. Wehlitz did not volunteer anysuggestions. As Schroeder was leaving he repeated his dec-laration, made earlier that morning, to the effect that by thefollowing week there would be "six men out on the streetlooking for jobs...."As if in fulfillment of the prediction, at noon on July 26,Schroeder closed the shop for the balance of the day. Thefbreman told some of the employees that both he and Ja-busch would be out of town, so that without supervision theshop would have to close. No other explanation was of-fered. Wehlitz, Gyorkos and other employees who had beenworking there a substantial period testified that on only oneother occasion had the shop been closed during a weekdayafternoon and that had been due to a power failure. Theyfurther testified, credibly, that in many instances in the pastthere had been occasions when both Schroeder and Jabuschwere away, but that the shop had remained open and all themen had continued working. The employees testified, and itwas undenied, that there was work to be done that after-noon, and that there was no shortage of assignments for allthe employees on duty that day.The General Counsel alleges that the shop closing onJuly 26 was a discriminatory act on the part of the Respon-dent, taken in retaliation for the employees having begunan organizational campaign. This is denied by the Respon-dent. In the light of (I) the intense antipathy to the adventof the Union which Jabusch and Schroeder displayed onthe preceding day when both of them told several of theemployees that they had considered not opening the plantthat morning; (2) the statements on Tuesday whereinSchroeder predicted that the work of the shop employees"was coming to an end" and that by the following week"there would be six men out looking for another job," and(3) the unconvincing explanation for the closing, which theRespondent offered in view of the credible testimony of theemployees, that in the past the shop always remained opendespite the absence of top level supervision for severalhours at a time, it is now found that the Respondent's clo-sure of the shop on the afternoon of July 26 was discrimina-tory. By this conduct the Respondent violated Section8(a)(3) and (1) of the Act.The Respondent also violated Section 8(a)( 1) on July 26by the following acts and conduct on the part of ForemanSchroeder: (I) his declaration to employee Imhoff that hehad not interrogated him about the Union on Monday, be-cause it was not until Tuesday that he learned Imhoff hadjoined the Union, thereby creating the impression that theRespondent was keeping its employees under surveillance:(2) his interrogation of Imhoff as to whether Imhoff had, in540 MID-AMERICA MACHINERYfact, joined the Union, and his questioning of the employeesas to what the Union could do to help them; (3) his state-ment to Imhoff that Jabusch wanted the shop shut downthat morning, thereby threatening plant closure for union-ization, and his statement to Imhoff that if the latter wasdissatisfied he "should go down the road ..." therebythreatening Imhoff with discharge for seeking unionization;(4) his statement to employee Wehlitz uttered on two occa-sions that morning that "next week there will be six menout looking for another job" thereby threatening plant clo-sure and discharge of employees seeking a union; and (5)his questioning of Imhoff and Wehlitz as to what could bedone to "straighten ... out" the shop, thereby unlawfullysoliciting grievances and impliedly offering benefits to in-duce abandonment of the Union.The Respondent further violated Section 8(a)(1) by thefollowing conduct: On July 23, the action of Plant ManagerJabusch and Foreman Schroeder, having learned about theunion meeting scheduled for employee Swaggerty's home,in driving by that home while the meeting was in progressand noting the license numbers of the cars in the vicinity,thereby engaging in unlawful surveillance.2On July 25, theRespondent violated Section 8(a)(l) by the following con-duct of Foreman Schroeder: (I) his studied efforts on thatday to contact every' employee in the shop and interrogateeach individual as to his union sympathies and activities,thereby engaging in an unlawful survey or poll of employeesentiment; (2) his declaration to employee Wehlitz that "ifthe Union was to come in ... the boss would probably shutthe shop down"; (3) his statement to employee Gyorkosthat Plant Manager Jabusch "told him he didn't even haveto open the gates ... if he didn't want to," thereby threaten-ing plant closure if the employees organized; (4) his state-ments to employees Gyorkos and Swaggerty that hence-forth he would rigorously enforce the work rules in theshop. thus implying that reprisals would be imposed if theemployees engaged in union activity;" (5) his interrogationof employees Don Caudle and David Strawn as to the orga-nizing efforts that were then in progress, all of which ques-tioning was unlawful, particularly his interrogation ofCaudle as to what was said about a union at Swaggerty'shome on the preceding Saturday. thereby giving the impres-sion of unlawful surveillance; (6) his unlawful interrogationas to the union activities of employee Swaggerty and hisstatements to that employee wherein he disclosed that onthe preceding Saturday evening he and Plant Manager Ja-busch had driven by the employee's home and taken noteson the identity of all cars parked in the vicinity, as well ashis questions to Swaggerty as to another meeting at theemployee's home the next Saturday., all of which createdthe impression of unlawful surveillance on the part of themanagement: (7) his statement to Swaggerty as to the pro-spective plans for another union meeting at the employee'shome also constituted unlawful interference when Schroed-er implied to Swaggerty that if the employee did not pro-vide a site for such meetings, there would be no moreunion:'(8) his threats of plant closure contained in Schroe-12 Pilgrim Foods, Inc, 234 NLRB 136 (1978). oartins Processing. Inc., 224NLRB 1242, 1244 (1976).3 Anne Lee Sporrsxwear. Inc., 220 NL.RB 982. 983 (1975).14 For example. Schroeder's comment at that time that "if there was noplace to meet and nobody to meet with, that would be the end...."der's account to employee Swaggerty wherein he told himthat after hearing about the union campaign Plant ManagerJabusch originally decided not to open the shop on Mon-day, and Schroeder's subsequent question to the employeeas to what he would think if Jabusch did, in fact, shut downthe facilities, thereby threatening that plant closure was im-minent if the unionization efforts continued.The Respondent further violated Section 8(a)(1) by thefollowing conduct of Plant Manager Jabusch on July 25:(I) his unlawful interrogation of employee Rick Wehlitz asto who was at the union meeting at Swaggerty's home, as towhere the next meeting would be held, and as to the iden-tity of the union representatives; (2) his statement to Weh-litz that he had driven by the Swaggerty home while themeeting was in progress and noted the license plate num-bers on the cars parked nearby, thereby giving the em-ployee the impression that the Respondent was engaged inunlawful surveillance; (3) his declaration to Wehlitz that hehad considered not opening the shop that day, therebycommunicating a threat of plant closure because he hadlearned about the Union's organizational activity; (4) hisinterrogation of Wehlitz as to the source of employee dissat-isfaction and thereafter soliciting the employee to writedown his complaints and grievances and those of his co-workers, thereby impliedly offering benefits to discouragethe unionization of the work force; (5) his statement toWehlitz that if a union came to the shop the employeeswould lose both overtime and their Christmas bonuses,thereby uttering an unlawful threat to take away benefits.C. The Events of July 27, The Alleged Violation of Section8(a)(3), Findings and Conclusions With Respect TheretoImmediately after the shop opened on Wednesday, July27. Manager Jabusch called a meeting of the employees anda short while later he announced that there would be ashutdown. That afternoon, a representative of the Occupa-tional Safety and Health Review Administration (OSHRA)came to the plant and conducted an inspection. That sameafternoon officials of the Union appeared at Jabusch's officeto request that the Respondent recognize the ChargingUnion as the bargaining agent for the shop employees.Early on the morning of July' 27, Jabusch received a let-ter from the Union announcing that an organizing cam-paign was in process among the shop employees, and put-ting the Respondent on notice that any attempt to abridgeemployee rights would be resisted by appropriate legal ac-tion. The name of employee Swaggerty appeared at the bot-tom of the correspondence and under a line which listed theRegional Office of the Board in Peoria. Jabusch testifiedthat he was "shocked" and "upset"'l by receipt of the letter.He immediately called all of the employees present to theplant lunchroom, where he questioned Swaggerty, in par-ticular. as to the meaning of this correspondence. Swag-gerty suggested that the letter indicated that the Union wasorganizing the employees, but was noncommittal when Ja-busch plied him with further questions. There followedsome inquiries by Jabusch as to any complaints the employ-ees had, and a few mentioned certain safety problems with15 The words are from his testimony.541 DIECISIONS OF NATIONAL LABOR RELATIONS BOARDthe equipment. After a short period of discussion on thissubject, Jabusch suddenly announced that he was closingthe shop.Jabusch testified that when the employees brought upquestions on the safety issue he realized that the Companyhad a problem which he proposed "to nip ... before it gotany worse." When asked on cross-examination fotr an ex-planation as to what he meant by this statement he re-sponded:Well, it was obvious that if [the employees] ...felt itnecessary to call the union in, they were mad at me ormad at the company. They had a damned bad attitudetoward myself or the company. and it is a problem tohave people with that attitude toward you.TIhe shop was closed shortly alter 8 a.m. It was not re-opened until the following Monday. August 1.The General Counsel contends that the shutdown wasdiscriminatorily motivated. At the hearing the Respondentendeavored to establish that the employees were sent homeso that repairs. necessitated by OSHRA requirements,could be made. There was no basis for the Respondent'sclaim that the closure of the shop, which occurred early onthe morning of July 27. was brought about by OSHRA. Aninspector from that agency did, in fact, come to the shoplater that day. However. Jabusch acknowledged, when onthe stand, that he closed the shop before he had any knowl-edge that the plant would be visited by a representative ofOSHRA.The testimony of some of the employees who were pre-sent when Jabusch announced the shop's closing was signif-icant. According to employee Imhoff, after Jabusch in-formed the employees that he had received the demand forrecognition from the ULnion and after he questioned Swag-gerty about his knowledge of the letter, Jabusch told themthat "if it was all right [for them] to join the Union, itshould be his right to shut the shop down." As to whatoccurred thereafter, Imhoff testified as follows:We stared at each other for a while and [then] Mr.Jabusch told us that the shop was officially closed. [Hesaid] we could call it maintenance repairs or workingconditions.Further, according to Imhoff, "As we got up to leave, he[Jabusch] said that he would be calling back a few employ-ees from time to time as he needed them." Imhoffs testi-mony was credible and it was never denied or contradictedby Jabusch. It was also corroborated in substantial detailby employee Swaggerty.As noted earlier, an OSHRA inspector did come to theshop on the afternoon of July 27. When that occurred,Foreman Schroeder recalled employee David Strawn tohave him accompany the inspector about the shop, andthereafter perform the repair work needed to meet theOSHRA requirements. Strawn, a welder, spent the follow-ing 2 days correcting such deficiencies as were discoveredduring the OSHRA inspection. However, he perfbrmed nowelding during this period. Moreover, Strawn testified thatnone of the repairs was of such a nature as to compel theplant being closed while he made them. There was no evi-dence that the shop could not have remained open whileStrawn worked on repairs. This was the first occasion whenthe plant was ever closed, allegedly for effectuating re-pairs.'6 Late in the week the Respondent sent recall lettersto all of the employees requesting that they return to workon the following Monday, August 1.On the basis of the foregoing findings, it is now foundthat the arrival of the OSHRA inspector on the afternoonof the layoff was a sheer coincidence, that Jabusch had noprior knowledge that such an inspector would arrive, as heconceded while on the stand, and that the OSHRA matterhad nothing to do with the abrupt closure of the shop whichthe plant manager announced early Wednesday morning.From the testimony of Jabusch himself it is clear that thearrival of the Union's letter demanding recognition was atraumatic development which, in his own words, causedhim to be "shocked" and "upset." Thereafter, and when hisinterrogation of employee Swaggerty about the Union's let-ter did not disclose any further facts, he told those presentthat if it was their right "to join the Union, it should be hisright to shut the shop down." Whereupon he announcedthat the shop was officially closed, that those present couldattribute the closure to "maintenance repairs or workingconditions." and that he would be calling back a few ofthem "from time to time as he needed them." From thesefacts, it is now found that the precipitate closure of the shopwas effectuated by the Respondent in keeping with thethreat, enunciated during the preceding 2 days by bothManager Jabusch and Foreman Schroeder, that unioniza-tion might cause the plant to be closed and could result inreprisals for all the employees involved. Consequently, Iconclude that Jabusch's action in closing the shop onWednesday morning, July 27, was discriminatory and inviolation of Section 8(a)(3). Accordingly, all the employeesadversely affected by his action should be made whole forthe wages which they lost between that day and the datewhen the shop reopened.7D. The Discharge of James D'Aunoq, Findings andConclusions With Respect TheretoI. The safety meetingEarly in July several of the Respondent's employees, in-cluding Wehlitz and Swaggerty, became concerned aboutthe safety problems caused by the lack of repairs for someof the Company's hoists and power equipment. When com-plaints to Foreman Schroeder produced no results, theysought to meet with Plant Manager Jabusch on the after-5' When asked the following question, Mr. Jabusch gave the answer whichappears below: 'Q. Isn't it true that your shop ... was never closed except onweekends and except for holidays up until ... the Ist of July?.... A. I wouldsay that is pretty true." See also the credible testimony of employees Gyor-kos. Imhoff, Swaggerty and Wehlitz.17 On July 28, and while the shop was closed for discriminatory reasons.employee Robert Imhoff came to the plant to secure insurance forms that heneeded in connection with the emergency hospitalization of his wife. Whilethere, Foreman Schroeder engaged him in a conversation and again ques-tioined him as to whether he had joined the Union. Imhoff answered in theaffirmative. This incident was alleged by the General Counsel to constitutean additional violation of Sec. 8(a)(1). In view of the extensive threats withwhich both Schroeder and Jabusch conducted their interrogations of theother employees during the early part of that same week, it is now foundthat, by Schroeder's questioning of Imhoff and in view of the backgroundinvolved here, the Respondent further violated Sec. 8(a)( I) as alleged by theGeneral Counsel542 MID-AMERICA MACHINERY'noon of July 7, at a time when Schroeder was not at theplant. Jabusch, however. declined to meet until the follow-ing morning when Schroeder would be on duty and couldbe present. As a result, the meeting was held on July 8. Atthis conference the employees voiced their concern aboutthe lack of brakes on the scoop mobile, the need for repairson the chain hoist, and other alleged deficiencies of theshop equipment. There were also some complaints aboutthe Respondent's vacation policy, the wage scale, and thelack of a pension plan. Jabusch assured the employees thattheir complaints would be considered and, in particular,that an attempt would be made to effect all repairs neededin the shop. Schroeder. however, expressed considerable an-noyance about the circumstances of the meeting. Before itwas concluded, he told those present that the Companycould only do so much to satisfy them and that if the em-ployees "didn't care for the way things were run, [theyicould go somewhere else.""'2. The aftermath of the safety meeting: the termination ofD'AunoyD'Aunoy was hired as a laborer in May 1977. On theafternoon of July 6 he was injured on the job. He came towork the next day, but did not stay because of back pains.Thereafter he told Foreman Schroeder that he was leavingto go to his doctor. On July 8, and after a sisit to his doctor,D'Aunoy told Schroeder that his physician had orderedhim to stay off work until he had recovered from his backinjury. At the same time D'Aunoy inquired about the docu-mentation he would need to initiate a workmen's compen-sation claim. After Schroeder brushed aside this requestwith a derogatory comment about D'Aunov's physician,D'Aunoy complained to Jabusch that Schroeder was refus-ing to process his claim. Jabusch assured the employee thatif he secured a medical certificate from his doctor, the claimwould be processed. Subsequently. and after D'Aunoy sat-isfied this requirement. Jabusch's secretary filled out thenecessary insurance forms.On July 14. D'Aunoy returned to the shop with a medicalcertificate attesting that he had recovered and was then fitfor duty. Immediately on his reporting for work. however.Foreman Schroeder discharged him. According to D'Au-noy, Schroeder told him "he would have to terminate mefor events of the past few days." When D'Aunoy returnedto his home that morning he telephoned Schroeder to in-quire further as to the reason for his discharge. Accordingto D'Aunoy. Schroeder then told him that he had been firedfor "insubordination" in that D'Aunoy had gone "over hishead to Mr. Jabusch to get the insurance claims ...filledout." D'Aunoy further testified that Schroeder also chargedhim with having instigated a safety meeting between theemployees and the [CompanyJ." Kathryn D'Aunoy, wife ofJames. corroborated her husband's testimony in this con-nection and testified that she overheard the entire conver-sion between D'Aunoy and Schroeder on an extension tele-phone. Employee Swaggerty testified that on the evening ofJuly 14, D'Aunoy told him that Schroeder had fired himthat morning for insubordination, for going over his head to"8 The quotation Is from the credible and undenied testimons of employeeRobert ImhoffMr. Jabusch, and because "he was supposed to have beenthe instigator of the safety meeting we had there A ith arrsJabusch and Schroeder." At the hearing the Respondentcalled Ellis Holleman. an investigator for the \Workmen'sCompensation insurance carrier. who inters iewed I)'Auno,about his claim on July 29. In his report. which Hollemantape recorded, D'Aunoy told Holleman that at the time ofhis termination. Schroeder referred to him as an "instiga-tor." The credibility of the D'Aunoys, husband and wife.was subjected to an extended attack on cross-examinationby able counsel for the Respondent. Their testimony, howu-ever, withstood this searching interrogation. Consequently.and on the basis of his testimony and demeanor during hisappearance as a witness, it is now found that D'Aunoy'sconversations with Foreman Schroeder occurred substan-tially as the employee testified.D'Aunoy did not attend the safety meeting held on Juls8, because he was absent as the result of his back injur2.The employee did not, in fact, make any complaints aboutsafety. but the coincidence of the safetr meeting called theday after his injury and held 2 days later was more than amere coincidence to Foreman Schroeder. At no time duringhis extended appearance on the witness stand did Schroederdeny or explain his references to D'Aunos's having beenterminated over "the events of the past few days" or as "aninstigator." Earlier herein, it was found that on Jul. 26,Schroeder had aggressively interrogated employee Swag-gerty as to the identity of the individual responsible forbringing the Ulnion to the Respondent's plant. It was un-denied that in concluding his examination of Swaggert.,Schroeder announced his own conclusion. namels. that theone responsible for bringing in the L nion was "thatdamned white trash D'Auno ." Schroeder oh\ iousls identi-fied D'Aunos, who had aggressively pursued his claim toworkmen's compensation rights, as the type who would beengaged with others in protected concerted union activi-ties."Organizing the safety meeting was a protected concertedactivity. A4leluia Cushion ('o. lc., 221 NI RB 999. 100) 01(1975). Schroeder was in error in assuming that l)'AunoNhad been its "instigator." On the findings set lbrth above.however, it is apparent that this assumption on the fore-man's part contributed in substantial measure to his actionin terminating D'Aunoy on Jul\ 14. "[F lven it the Com-pan)y erred in this belief [that D'Aunov had organized thesafety meeting], by taking action against [him] on thestrength of its conviction that [he] had engaged in protectedactivities. the Company violated Section 8(a)( 1 ) of the Act."Northern Telecom. Inc., 233 NLRB 1374 (1978). For thisreason. and in view of the fact that D'Aunoy communi-cated to his coworkers20Schroeder's statement that he wasbeing fired for having instigated the safety meeting, the Re-spondent's discharge of this employee must he and is foundto be a violation of Section 8(a)( I). \'Nuring ('cnlter Inc.d/bla Three Fountain.s N\ursing Center. 184 NI.RB 294. 295(1970)."I1 he General ( ounsel makes no claim that D' unos's pursuil of work-men's compensation benefits conslituted protected concerted .tltnlti (ITHunmr 7oo (onqanv, 92 NlRB 145R 14h (i1971i12 E.g.. Robert S laggerts543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Evidence as to the Alleged Violation of Section8(a)(5); Findings and Conclusions With Respect Thereto1. The appropriate unitThe General Counsel alleged in the complaint that allshop employees at the Respondent's facility in Virden, Illi-nois, excluding all office clericals, professional employees,guards, supervisors, and all other employees constitute anappropriate unit. At the hearing the Respondent acknowl-edged that the aforesaid unit definition was satisfactory.Accordingly, I conclude and find that the unit describedabove was, at all times material herein, appropriate for thepurpose of collective-bargaining within the meaning of Sec-tion 9(b) of the Act.2. The employees in the unit at the time of the demandfor recognitionThe Union made its first demand for recognition on July27, when Union Representatives DeVries and Murfin cameto Jabusch's office at the plant. The parties are in agree-ment that at that time. Don Caudle, Kenneth Gyorkos,Robert Imhoff, David Strawn, Robert Swaggerty, and RickWehlitz were on the payroll as shop employees. The Gen-eral Counsel contends that James D'Aunoy, having beendiscriminatorily discharged on July 14, should also be in-cluded. The Respondent disputes this contention. On theother hand, the Respondent contends that Ralph Jabuschand Keith Miller were also shop employees at the time inquestion, whereas the General Counsel opposes their inclu-sion in the unit.a. James D'AunovIn view of the finding that D'Aunoy's discharge on July14 was discriminatory, it may be presumed that, absent theRespondent's unlawful termination of that employee, hewould have remained a member of the unit. Consequently.it is now found that for the purposes of determiningwhether the Union had a majority at the time of its demandfor recognition, D'Aunoy must be included within the unit.b. Ralph JabuschLawrence Jabusch has been the chief operating officialthroughout the entire history of the Respondent. Duringthe summer of 1977, Jabusch held 40 percent of the stockand was the vice president and manager of the Virdenplant. In November 1977, and pursuant to an arrangementwith the other shareholders, he assumed voting control ofthe corporation and was elected president.At some time prior to the summer of 1977, Jabusch hiredhis father, Ralph Jabusch, to work at shop on a part-timebasis. Ralph Jabusch is 69 years of age. He retired fromother and unrelated employment at age 65 and draws So-cial Security. He has no timecard and Foreman Schroederacknowledged that he did not know Ralph Jabusch's payrate." although he knows the pay rate of all the other em-ployees in the unit. Ralph Jabusch has no set hours andILawrence Jabusch testified that his father reports his time to him per-sonally and that his father is paid $2.65 an hour for the time that he works.works from 20 to 25 hours a week, whereas the rest of theshop employees work 40 hours of regular time and 5 hoursof overtime. Foreman Schroeder estimated that while onduty Ralph Jabusch is in the shop about 50 percent of thetime and is away from the shop the rest of his duty hours onsuch assignments as the delivery, or pickup, of parts. This isin contrast with the work of all other members of the unitwho spend all of their time either in the shop or, occasion-ally, on special assignment to jobs in the field. AlthoughRalph Jabusch is a carpenter, he spends part of his time asa laborer or on general maintenance. Unlike other employ-ees in the shop, he sometimes even works in the Respon-dent's front office.It is clear that although Foreman Schroeder exercises ahigh degree of supervision over all other members of theshop, Schroeder makes no attempt to do so as to RalphJabusch. Although Schroeder testified that "in a way"22hesupervises the elder Jabusch, he acknowledged that the lat-ter comes and goes as he pleases, that Jabusch does not askthe foreman's permission to be off and that he [Schroederjhas never taken any disciplinary action against him.Schroeder further admitted that "there have been times Ididn't say things that maybe I might have said to somebodyelse [other than Ralph Jabusch} under the circumstances."It is evident from the above findings that Ralph Jabuschenjoys a unique position among the Respondent's shop em-ployees. His very limited need to earn any substantial liv-ing, his lack of set hours, his freedom to come and golargely as he pleases without having to punch in or out onthe timeclock, the lack of any substantial control over hismovements by Foreman Schroeder. and the obvious hesi-tancy of the latter to assert any such control make it clearthat Ralph Jabusch is an individual whose community ofinterest is widely diverse from that of the full-time employ-ees. His employment at the Respondent's shop has been"marked by privileges, working arrangements. and an in-dependence, not afforded other employees." Groehn Spot-ting Fixtures Co. Inc.. 224 NLRB 842. 843 (1976). Conse-quently, it is now found that Ralph Jabusch should not beincluded in the unit.23c. Keith MillerMiller was hired on July 5, 1977. The Respondent pro-duced two timecards which establish that Miller workedthrough July 15. Respondent claims that there was also an-other timecard for Miller for the week beginning July 18.However, this was never produced at the hearing, and theRespondent acknowledged that such a card could not belocated.At the hearing the Respondent contended that Millerworked on the morning of July 18, left at noontime andnever returned, but was kept on the roster of employeesuntil August 5. On the latter date, Miller allegedly tele-phoned to state that he had quit and was owed a half-day'sbackpay. A final paycheck bearing the date of August 522 The quotation is from Schroeder's testimony23 Cf Economr Cash Doors. Inc., a/k/a (Cardinal Food Town, 202 NLRB930,. 931 (1973); The Dalf Corporalion, dbl/a Hoffman Bros., 188 NL.RB 319,322. 323 (1971).544 MID-AMERICA MA4CHINERYand made out to Miller in the amount of $13.77 was re-ceived in evidence. The number on this check indicates thatit was drawn out of sequence with previous ordinary pas-roll checks made out to him, but the Respondent was ableto offer no explanation for this irregularity.Jabusch testified that he learned of Miller's quitting onlyon August 5, when Miller purportedlyv called in asking forhis final check. Schroeder admitted that he never attemptedto locate Miller and that he never asked that individual whyhe did not return to work on the afternoon of July 18 or atany time thereafter. Miller never gave the Respondent any-thing in writing with respect to a resignation. Jabusch testi-fied, although on this issue he was very vague. that theRespondent keeps announced quits on its payroll for anindefinite period, perhaps a month.Employee Imhoff testified that he saw Miller while hehimself was on vacation, that he returned from his vacationon July 18, and that he never saw Miller at the shop atanytime thereafter. When the Respondent recalled its shopemployees to work following the Juls 27 layoff it sent arecall letter to all who were on duty at the time of the layoffbut, admittedly, it did not send Miller such a letter.Schroeder acknowledged that he did nothing to locateMiller. and he admitted that he never spoke to Miller aboutthe Union, notwithstanding the fact that he interrogated allthe other employees in the shop on that subject.Miller had only worked for a period of 2 weeks when hewalked off the job and did not return. The testimony ofSchroeder and Jabusch to the effect that such an employeewould be kept on the roster for a period of up to a month.notwithstanding the lack of any communication from theindividual in question, is manifestly incredible. The factthat Schroeder made no attempt to interrogate Miller aboutthe Union, and that after the July 27 layoff the Respondentaddressed no recall letter to him, indicates that from andafter July 18, Schroeder made no effort to contact Millerbecause he assumed that the individual had already quit theRespondent's employ. Consequently, it is now found thatby July 27, when the Union made its demand for recogni-tion. Miller was no longer a member of the unit.3. The Union's demand for recognition and bargainingAs noted earlier, on July 25, the Union sent the Respon-dent a letter notifying it of the Union's organizing effort. Onthe morning of July 27, after the Respondent had closed theshop and laid off the employees, Union RepresentativesDeVries and Murfin met with Plant Manager Jabusch andrequested recognition. They submitted a proposed letter ofrecognition to the Respondent and offered to let Jabuschexamine photocopies of the cards which D'Aunoy. Gyor-kos, Imhoff, Swaggerty, and Wehlitz had signed at themeeting held on July 23. Jabusch concluded the meeting bytelling the union representatives that he would have to dis-cuss the matter with counsel.On July 28. the Union filed a representation petitionwherein it sought an election in a unit of shop employees.Jabusch testified that subsequent to his meeting with bothMurfin and DeVries on July 27, he had another conversa-tion with DeVries in which he was again asked to recognizethe Union as the bargaining agent for the shop employees.24Jahusch rejected the Union's request and the Respondenthas never granted the Union recognition.In the Union's original proposed "letter of recognition"offered to Jabusch on July 27. the unit was described as "allemployees at the Company's Virden location excluding pro-fessionals. supervisors and security guards ..." In theUnion's representation petition, the unit was described as"All shop employees ..." at the Virden facility exclusive of"office clerical employees, professional employees, guardsand supervisors as defined in the Act and all other employ-ees." : rom the testimony of both DeVries and Jabusch it isclear that the parties understood that the lnion was seek-ing a unit of shop employees. It is likewise clear that at alltimes the Respondent rejected the 'Union's demand and de-clined recognition.From the findings set forth above, it appears that on July27 and thereafter there was seven employees in the Respon-dent's shop.25From this number the Union had securedsigned authorization cards from D'Auno., (yorkos, Im-hoff, Swa;ggerty, and Wehliiz on the night of July 23. Theseauthorization cards read as follows:AUTHORIZATION FOR REPRESENTATIONNAME.ADDRESS('OMPANY WHERE EMPLOYEDADDRESS OF COMPANYPOSITION -DEPT- -('LOCK NO.I do hereby authorize Metal and Machinery WorkersI.U. No. 440, Industrial Workers of the World, to rep-resent me and bargain collectively with my employeron my behalf.SIGNATURE---- Date--All five of the above-named individuals testified thateach had read the card before filling it out in his own handand executing his signature. Each of them also testified thatthe union representatives present told them that if a major-ity of the employees signed cards, the cards would be usedby the Union to request recognition from the Company astheir bargaining agent. Employee Swaggerty credibly testi-fied that DeVries told them that photocopies of the cardswould be presented to Plant Manager Jabusch to prove thata majority of the shop employees had signed authorizations,and that the Union would then request that it be recognizedby the Company as their representative. There was nocredible evidence that any of them had been induced to sign,4 Shortly after Juls 28. the Respondent received a cops of the charge onwhich the complaint in this case was based. Jabusch placed the second con-versation with DeVries as having occurred before he received the charge. Ondirect examination he was asked the follow ing question and gave the answerwhich appears below:Q. Do you know whether Ithe second conversation with D[eVriesl wasbefore or after receipt of the charges?A I think it was before. .. After I got the charges that the, filedagainst me my frame of mind wasn't sers good and I didn't care if Iever talked to them again the rest of my hlie."' These were James D'Aunoy. Don Caudle. Kenneth Gyorkos, RobertImhoff: Robhert Swaggert. l)asid Strawn. and Richard Wehlit.545 DECISIONS OF NATIONAL LABOR RELAIIONS BOARDan authorization card on the ground that the card would beused only to secure an election.2'4. Findings and conclusions as to the alleged unlawfulrefusal to bargainOn the basis of the foregoing facts, it is clear that on July27. when the Union requested recognition, it had a majorityof five out of the seven members in the appropriate unit.Consequently, by the Respondent's refusal to grant theUnion recognition, on July 27. 1977. and thereafter. theRespondent violated Section 8(a)(5) and (1).27Earlier herein it was found that during the week in whichthe Union sought recognition, the Respondent. throughPlant Manager Jabusch and Foreman Schroeder. had en-gaged in numerous threats of plant closure and multipleviolations of Section 8(a)(I). Further, during the very weekof the demand, the Respondent unlawfully laid off its em-ployees on two different occasions. In view of these find-ings. the undersigned concludes that the unlawful conductof the Respondent was aimed at nothing less than the swiftdestruction of the incipient union movement at the plant. Itis further found that these unfair labor practices were sosubstantial and pervasive as to be totally disruptive of theBoard's election processes. It is manifest that they wouldprevent a free election and cause the rapid dissipation ofthe Union's majority. N.I. R B. v. (Gisc.l Packing (Orzlpanl, .Inc., 395 U.S. 575, 618 620 (1969).In the light of the background present here, it is nowfound that the likelihood of eliminating the effects of theRespondent's unfair labor practices and insuring a fair elec-tion by the use of the conventional remedy of a cease-and-desist order is minimal, and that the employees' sentimentexpressed through the authorization cards obtained by theUnion would be better protected by a bargaining order.Theretfre, it will be recommended that such an order issue.The (reatr 4 tlantic & Pacifit/ Tea (Copatl, Inc., 230 N I.RB766 (1977): A.malgamated (Clothing I'orler.s e of l4merica.4FI. CIO v. N.I..R.B. 527 F.2d 80)3, 807 808 (C.A.D.C..1975); A4ulomated Busines s S .vtenl.s, a Di i.sion of littol2 At the hearing the Respondent sought to establish that some of theemployees were Intoxicated at the time they executed the authorizations.There was no evidence to support this contention. Several of the employeestestified that, in addition to the spaghetti dinner that they had shared at theSwaggerty's on the night of their first union meeting. their host had provideda case of beer, but no other alcoholic beverages. Since there were approxi-mately 12 people present at the meeting, that allowed an average of no morethan 2 cans of beer per individual, an amount that was unlikely to seriouslyimpair their judgment. In any event. none of the card signers at any timeever disavowed the authorizations which they had signed that night17 The original request for recognition. made on July 27, was for a unit oftshop employees trom which the office clericals were not excluded. whereas,the Union's representation petriion, filed with the Regional ()Office of theBoard on July 28, and thereafter sent to the Respondent. excluded the latteremployees. This variance, however, was not significant and. in any event.was cured by the unit description set forth In the Unioin's petition. (I GulfBottlers, In , 127 NLRB 850, 874-875 (1960).Finall?. in its brief the Respondent asserts that although the Union mayhave had a majority at the time iof its dentlind tor recognitiotn, at the time ofthe hearing, new hires and personnel changes had reduced the Union's mem-bership to the point that it no longer had a majority. Where a union has lostits majority subsequent to an employer's unlavful relusail to bargain. turn-over in the composition of the unit is no defense to ai retfusal to bargaincharge. Franks Bro (irmpaun v. N I R.B.. 321 U S. 702 7(13 705 (1944):NV L R B v. Gi.ssel Packing (oI, et at.. 395U.S 575, ht) (1969); Pennl Pipe dISuppi (Co., In{.. 208 NLRB 9. 12 (1973).Businels. Sy'stems. Inc., a Subhsidiari of' Litton Industries,Inc., 205 NLRB 532. 536 (1973).F. Thei Lawsuiti The Iss.ues,¥ Findings and ConclusionsW'ith Re.pect TheretoOn August 20 the Charging Union began picketing theentrances to Mid-America's facility in Virden. On August22. the Respondent filed a complaint in the Circuit Court ofMacoupin County. Illinois, against the Union, several of itsofficers, including Murfin and DeVries, and also employeesD'Aunoy, Swaggerty and Wehlitz. In this action the Re-spondent sought an injunction that would restrain thenamed defendants from picketing neutral employers whodid business with Mid-America and from such picketing aswould deny temporary access to the Virden plant. The com-plaint also prayed that the court assess all costs, includingattorneys' tees, occasioned by the Employer in the suitagainst the named defendants. On August 23, the Courtentered a limited temporary restraining order which re-stricted the picketing at the plant entrance to no more thantwo pickets at any one time and enjoined the Union and itsrepresentatives from blocking ingress and egress from thepremises of the Respondent. On October 21. Mid-Americafiled an amended complaint in the same case wherein itsought additional relief against the Union and the nameddefendants as the result. inter iaria, of certain conduct whichoccurred at an equipment sales action during the latter partof August in Chicago."?The General Counsel alleges that by instituting the ac-tion in the state court suit and by attempting to imposecosts, including attorneys' fees, on employees who were en-gaged in the exercise of rights protected by Section 7 of theAct. the Respondent, Mid-America. violated Section8(a)(I). The General Counsel relies on Cyhde Tafllor, d/h/a(/vde Tao'lor ('Cotpan., 127 NLRB 103. 108 (1960): andRazco, In., dhb/a Hit 'N Run Food Stores, 231 NLRB 660(1977). The cited cases stand for the proposition that themaking of a threat to file a lawsuit can violate Section8(I)(1) where it is employed as a "tactic calculated to re-strain the employee in the exercise of rights guaranteed bythe Act." (7Tatlor.. pra at 108) On the other hand. in 7'a/-lor the Board dismissed the complaint in that case insofar asit alleged that an employer violated Section 8(a)( 1) by ob-taining a state court injunction. (7lvlor. vupra at 109) Simi-larly. Raz-co does not support the General Counsel's posi-tion. for that case did not involve the filling of a lawsuit, butrather an emplover's threat to file a suit against employeeswho had filed charges with the Board. Razco., supra. From areview of the above-named cases and subsequent decisionsof the Board, it appears that since the Tqvlor decision theBoard has held that the filing of a civil suit cannot be foundto be an unfair labor practice. See United Aircrafi Corpora-lion (Pratt and W7litney Division). 192 NLRB 382, 384(1971), modified on other grounds 534 F.2d 422, 464 465(('.A. 2, 1975). Smoith Steel Workers, Direct&l! Afilialted La-hor Union 1980)6 AFL ('10, 174 NLRB 235, 241 (1969).1' The amended complaint also added other counts against the Union andl)eVries for which II sought damages in the amount of $501000, plus attoirnes' ltees and costs.546 MID-AAMERICA MACHINERYenfd. in relevant part sub nwom. Smith Steelworkters- v .0.Smith Corporation, 420 F.2d I. 9 (C.A. 7, 1969): G C. '. Mur-phy Cormpanyv, 171 NLRB 370. 377 (1968): DC Inittrna-tional, Inc., 162 NLRB 1383. 1394 (1967): Fashion Fair.Inc., et al., 159 NLRB 1435, 1449 (1966): Local 283, lnitedA.utotmobiil', 4Aircrafi and .4griculture Implement 1 aorker. (fAmerica, l.'4 1 AFL CIO ( I'isconsin Motor ('orpoarationj145 NLRB 1097. 1121 (1964).2 Accordingly, since it is stillthe Board's policy to "accommodate its enforcement of theAct to the right of all persons to litigate their claims incourt, rather than condemn the exercise of such right as anunfair labor practice" (7ayvlor, rupra at 109). it is now foundthat the complaint must be dismissed insofar as it allegesthat the Respondent violated Section 8(a)( 1) by naming anyof its employees as defendants in the State court action.G. The 41leged Discriminationt Against Robert SswaigersvFindings and Conc/lusions ;itth Respect TheretoSwaggerty was hired as a painter and spent a majority ofhis time in that capacity throughout his employment withthe Respondent. According to his credible testimony, be-fore September 1977, he spent about 60 percent of his work-day in the paint shop and for the rest of his shift he workedwith the mechanics or helped in the welding shop."' Fore-man Schroeder acknowledged that Swaggert\ was a goodworker and that he had been very reliable throughout mostof his employment with the Respondent. In June 1977,when the other employees received a 25 cents an hour raise.Swaggerty alone among all the employees in the shop re-ceived a 50-cent wage increase.Swaggerty had been a union member for over 13 yearsbefore he came to work for the Respondent. As found ear-lier, the first organizational meeting was held at Swag-gerty's home on July 23. The following week, ForemanSchroeder interrogated him at length about his involvementwith the Union and on July 25, when Jabusch received arequest for recognition from the Union, he called a meetingof the employees at which he publicly questioned Swag-gerty about the correspondence from the Union. Late inAugust union representatives followed some of the Respon-dent's machinery that was being taken to an auction inChicago."' It was at this same auction that the Union en-gaged in some of the picketing which led the Respondent toinstitute the lawsuit discussed earlier, supra.The next week and on about August 30. Swaggerty wasin the shop and helping employee Wehlitz empty a heavytrash can. While so engaged he was accosted by ForemanSchroeder. who angrily and bitterly directed Swaggerty toreturn to the paint shop, to stay there, and not leave it29 In his brief the General Counsel also cited San Diego Building TradesCouncil, et au v Garmnon, et al. 359 L.S. 236 (19591 However. that opinionof the Supreme ('ourt offers no support lor the allegation of the complaintnow in issue3r Swaggerty's testimony as to the amount of time he spent in the paintshop was corroborated hb Gyorkos and Imhoff. both of whom estimated thathe spent at least half of his lime in the paint shop"3 L. I of p. 379 of the transcript reads "hauled" rather than "lfollowed" Inhis brief the General Counsel contends that this was a stenographic error onthe part of the official reporter and has mos.ed that the transcript be cor-rected to reflect the latter reading The Respondent has voiced no objectionto this motion Since the motion has merit. it is now, granted and the tran-script is herebs corrected in accordance wherewith.during working hours, and thereafter to confine all his ef-torts to that location.Schroeder testified that his restriction on Swaggerty'smovements in the shop came after the employee had pro-duced poor work in the paint shop. According to the fore-man, prior suggestions that Swaggerty spend more time athis painting duties had been ineffective. The fbreman testi-fied that the isolation imposed on Swaggerty remained ineffect for about 6 weeks. According to Schroeder, when hesubsequently learned that SwaggertS had complained to theBoard that he was being discriminated against, the Com-pany hired a new painter, in order to free Swaggerty fromworking in places such as the paint shop. Swaggerty cred-ibly denied that he had been criticized by Schroeder priorto the day in late August when the foreman ordered that hereturn to the painting booth and stay there.Swaggerty was one of the older employees in the shop.He had had extensive experience with unions and had beenprominent from the outset of the organizational campaignat the Respondent's premises. He had a good work recordand in June he was awarded a substantially higher wageincrease than all the others. Late in July', and on a Mondayfollowing the union meeting that was held at his home thepreceding Saturday night. Schroeder called him to his officeand interrogated him at length about his union activitiesand those of his coworkers. At the same time. the foremanimpliedly threatened that if the employees persisted in orga-nizing the shop and it more meetings were held at Swag-gerty's home he (Schroeder) could impose harsh and diffi-cult working conditions on all of them, Immediatelyfollowing Swaggerty's participation in some of the picketingin which the Union engaged. Foreman Schroeder singledout Swaggerty for criticism on the ground that he wasspending too much time away from the paint shop. TheRespondent's evidence and testimony to the effect that theemployee's work required correction was not credible. Onthe facts present here, it is now found that ForemanSchroeder ordered Swaggerty back to the paint booth andrequired that he remain there during his working time forthe following 6 weeks, in order to effectuate a quarantinewhich would keep the most effective union leader awayfrom the younger men in the shop. This action was dis-criminatorv. It is now found that by its attempt to isolateSwaggerty from his coworkers the Respondent violated Sec-tion 8(a)(3).11. The Termination (?f Richard 14ehlit: Findings andConcthsion.s Il'ith Respect TheretoWehlitz was a mechanic who started working for the Re-spondent in about August 1975. He had a generally satis-factory work record. although in the fall of 1976 he hadmade a serious error on a repair job for a substantial cus-tomer. Jabusch credibly testified that because of the mis-take which Wehlitz had made on this occasion he wouldhave discharged the employee had it not been for the inter-cession of Foreman Schroeder. As a result, Wehlitz receivedonly a verbal reprimand, but he was denied any wage in-crease on the next occasion that all the employees wereconsidered for a periodic raise.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWehlitz was instrumental in calling the safety meeting onJuly 8, and thereafter had a prominent role in the unioncampaign. As a result of his picketing activities in the latterpart of August he was one of the three employees named inthe lawsuit which the Respondent initiated against theUnion and its officials.On September 15, Jabusch sent Wehlitz a letter of' repri-mand which outlined three incidents that had occurredwithin the preceding month and in which the employee wascharged with various derelictions. The letter concluded witha threat of discharge if Wehlitz did not improve his jobperformance. The General Counsel acknowledges, and thetestimony establishes, that as to the first incident, describedin the letter, Wehlitz had, indeed, ordered the wrong partfor a repair job on which he had been engaged. As to thesecond incident there was evidence that Foreman Schroed-er himself was partially responsible. The third occasion forwhich Wehlitz was censured involved his having broken abolt in the repair of a clutch. According to Wehlitz, the boltwas old and rusty and broke as soon as he endeavored toremove it. The Respondent contended that the bolt was anew one, and that Wehlitz had been careless in his attemptto remove it. However, the bolt in question was never pro-duced as an exhibit.Wehlitz was discharged on November 30 allegedly be-cause he had improperly serviced a D-8 Caterpillar tractorwhich the Respondent had sold to Paul Hoover, a customerin West Plains, Missouri.The tractor in question was a 1971 model which Hooverbought from the Respondent for the sum of $52,000, whenit was still in a dismantled condition. Sometime in October,Wehlitz was given the order to prepare the machine to leavethe shop "like a new tractor," as he testified. From therecord, it is clear that this procedure involved changing theoil, cleaning the screens and filters, and engaging in variousother checks. It did not require that the tractor be fullyoverhauled.Wehlitz testified that in addition to changing the oil hecleaned the screens and filters and checked the drain plugsfor the oil. According to Wehlitz, when it was ready toleave the shop, the filters and screens on the tractor wereclean, and he did not have to do anything more to them.After Wehlitz completed his servicing, he discovered a bro-ken carbon seal in the hydraulic system which had to bereplaced. Thereafter he performed this repair work with thehelp of Foreman Schroeder.The Caterpillar tractor was, in due course, delivered toHoover, the customer, in West Plains, Missouri, about 350miles from the Respondent's facility in Virden. Illinois.Hoover immediately sent Jabusch a check in the amount of$52,000 as payment in full. Soon thereafter Hoover re-ported to Jabusch that the machine had a serious malfunc-tion in that the engine was low on oil, but that the transmis-sion had an excess of oil. Hoover explained that theproblem had been discovered immediately after the tractorhad been unloaded from the carrier and after it had been inoperation for only a matter of minutes, Jabusch suggestedthat Hoover take the tractor to the nearest Caterpillar deal-ership, and assured Hoover that he would guarantee pay-ment for any necessary repairs. A few days later, however,Hoover stopped payment on his check for $52,000, andonly after considerable discussion was Jabusch able to se-cure an arrangement whereby Hoover released $42,000 tothe Respondent and held back $10,000 until the repair workwas completed.32At the hearing, Hoover. his mechanic Harold Moushon,and Vernon Julliams, a mechanic for the Martin Caterpillarshop of West Plains. all testified. According to Hoover,within less than an hour after the tractor was started follow-ing its delivery to him, his mechanic discovered that oil wasgoing from the motor to the transmission and at that pointhe decided to call in the Martin Company. Moushon, Hoo-ver's mechanic and heavy equipment operator, testified thaton arrival the oil in the motor was three gallons low andthat at the same time the transmission was overflowing withoil. According to Moushon, after adding more oil to themotor, the tractor was operated for about 45 minutes, andat that point all the oil had gone from the motor and passedto the transmission. The machine was then taken to theMartin Caterpillar dealership. Moushon testified that hisinspection at that time disclosed that all the magnetic filterson the tractor were clogged with metal cuttings and dirt. Hefurther testified that dirt so caked the holes for some of thedrain plugs that he had to push a screwdriver through thedirt to get the flow of oil started. Moushon's testimony as tothe condition of the filters, screens, and drain plugs wascorroborated by that of Julliams. The latter had been en-gaged in work on Caterpillar tractors for 25 years and hadworked as a heavy equipment mechanic for 12 years. Jul-liams credibly testified that from the condition of the filtersand screens on the tractor the engine must have been oper-ating for 150 to 200 hours subsequent to their last change.This, of course, was in direct contradiction to Wehlitz' testi-mony that these parts were in good condition before thetractor left the Respondent's shop.At the time of the hearing, approximately 6 weeks afterthe tractor had been delivered to Hoover. the mechanicshad still not completed their repairs. The cost of the workwas then estimated at $12.000. Whereas much of this workinvolved replacement of parts that had not been effected bythe condition of the filters and screens, it was evident fromthe testimony of both Moushon and Julliams that the ser-vicing performed on the machine by Wehlitz must havebeen inadequate."There was no evidence that there had been any tamper-ing with the tractor from the time that Wehlitz completedhis servicing duties and the time the machine was deliveredto the customer. Consequently, on the basis of the testi-mony as to the condition in which the tractor arrived inWest Plains, it is now found that, notwithstanding his asser-tions at the trial, Wehlitz' work must have been incompleteand unsatisfactory. It is likewise evident that the conditionof the tractor on arrival at the customer's place of business32 On p. 543 of the transcnpt the amount of the check is erroneously givenas $2,000. On p. 544. the amount of $2,000 appears again. In the first in-stance the figure should be $52,000. and in the second it should be $42.000.The record is hereby corrected to reflect more accurately the testimony of thewitness Jabusch." The General Counsel called Billy Surratt as a witness to establish thatother causes might have been responsible fir the state of the filters andscreens. However, Surratt was an employee at the Fiat-Allis plant in Spring-field. Illinois. and had no firsthand knowledge of Caterpillars. Consequently.his testimony was of limited significance as to the issue presented by thecnticism of Wehltz' performance here.548 MID-AMERICA MACHINERYcaused the Respondent much embarrassment and a sub-stantial loss. Whereas not all of the cost of repairing themachine could be attributed to the inadequacies of Wehlitz'work, some of it certainly was, and the Respondent hadcause to be dissatisfied and chagrined with Wehlitz' efforts.That this should have led to Wehlitz' dismissal is not sur-prising. In view of the above findings, it is my conclusionthat the General Counsel has not established by a prepon-derance of the evidence that Wehlitz was terminated for hisunion activities. Accordingly, it will be recommended thatthe complaint be dismissed insofar as it alleged that Wehlitzwas discharged in violation of the Act.4CoNC I SIONS 01 LAw1. All shop employees employed at the Respondent's fa-cilities in Virden. Illinois. but excluding office clericals, pro-fessionals, guards, supervisors, and all other employees.constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.2. Since July 27, 1977, the Union has been the exclusivecollective-bargaining representative of the Respondent'semployees in the aforesaid unit within the meaning of Sec-tion 9(a) of the Act.3. By refusing, on and after July 27, 1977, to recognizeand to bargain with the Union as the exclusive representa-tive of its employees in the appropriate unit describedabove, the Respondent has engaged and is engaging in un-fair labor practices within the meaning of Section 8(a)(5)ofthe Act.4. By discharging James D'Aunov. because he was sus-pected of having engaged in concerted activity, the Respon-dent violated Section 8(a)(1) of the Act.5. By discriminatorily laying off all its shop employeeson the afternoon of July 26. 1977. and again on the morningof July 27. 1977, until August 1. 1977. the Respondent vio-lated Section 8(a)(3) of the Act.6. By discriminatorily isolating employee Robert Swag-gerty from the rest of his coworkers for a period of approxi-mately 6 weeks from and after August 30. 1977. the Re-spondent discriminated against the tenure of thatemployee's employment and violated Section 8(a)(3).7. By interfering with. restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(1) of the Act.8. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9. The Respondent has not engaged in any violations ofthe Act, other than as herein specifically found.Tilt RiMI I)YHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that theRespondent be ordered to cease and desist therefrom and4 'he (General Counsel also alleged that the letier of reprimand. sent toWehliiu on September 15. 1977. was discriminalors Although the matter isnot free iroam doubt. on the present record it ins mn conclusion tha the(Generl ( Counsel hais notll sustained this allegation bh a preponderance of theevidencethat it take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent terminated JamesD'Aunoy in violation of Section 8(a)(I) of the Act on July14, 1977, it will be recommended that the Respondent beordered to offer him immediate and full reinstatement,without prejudice to his seniority or other rights and privi-leges. Further having found that the Respondent discrimi-natorily laid off Don Caudle. Kenneth Gyorkos, RobertImhoff, David Strawn, Robert Swaggerty. and RichardWehlitz on the afternoon of July 26. 1977, and again on themorning of July 27. 1977, and did not reinstate all of themuntil August 1, 1977. it will be recommended that the Re-spondent be ordered to make those employees whole. alongwith D'Aunoy. for an' loss of pay suffered from the time oftheir discharge or layoff: to the date of the Respondent'soffer of reinstatement.3Loss of backpay shall be computedand interest thereon shall be computed in the manner pre-scribed by F U' W1ool/worth Comnpan., 90 NLRB 289(1950). and Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).Having found that the Respondent unlawfully has re-fused to bargain collectively with the Union and that theRespondent has engaged in egregious violations of the Act.which make it unlikely that a fair election can be conductedeven following compliance with a conventional cease-and-desist order, it will be recommended that the Respondentbe ordered to bargain collectively with the Union. uponrequest. with respect to rates of pay, wages, hours of em-ployment. and other terms and conditions of employmentfor the employees in the appropriate unit described below.It will also he recommended that such order include a re-quirement that any understanding reached between theparties be embodied in a signed agreement.It has been found that the Union had a majorits on July27. 1977, when it first requested that the Respondent recog-nize and bargain with it as the majority representative forthe appropriate unit. At that point the Respondent had al-ready embarked on a campaign of threats and coercion todefeat the Union. which continued after the Union made itsrequest for recognition. Consequently. it is now found thatthe bargaining order should be dated as of July 27, 1977.for by that date the Respondent had "embarked on a clearcourse of unlawful conduct ...to undermine the union'smajority status ...." Trading Port. Inc., 219 NLRB 298.301 (1975): The Great Atlantic & Pacific Tea Company, Inc.,230 NLRB 766 (1977); The Kroger Co.. 228 NLRB 149(1977).Finally. since it has been found that the Respondent dis-criminatorily isolated employee Robert Swaggert' from hiscoworkers for a period of approximately 6 weeks and there-after took him off painting duties. it will be recommendedthat the Respondent be ordered to offer Swaggerty the op-tion of returning to painting as his primary duty, if he sodesires.',i* As found earlier. Straun was reinstated on the aftern,,on ot Juls 27.1977. but ( audle. (isirkos, Imhoff. SiaggeerIs and Wehlil ,ere nol rein-stilted until Auigeus 1. 1977.'O There is no evidence in the record. nor did the (;eneral ( ounsel allege,that Swaggerts Incurred ans reduction in pas is a. result ,i this dlcrlmlnnl-tors treatment.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's unlawful activities were pervasive andegregious. They are potentially related to other unfair laborpractices proscribed by the Act, and the danger of theircommission in the future is to be anticipated from the Re-spondent's conduct in the past. Accordingly, in order tomake effective the interdependent guarantees of Section 7and thus effectuate the policies of the Act, an order requir-ing the Respondent to cease and desist from in any othermanner infringing upon the rights of employees guaranteedin the Act is deemed necessary.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended:ORDER7The Respondents. Mid-America Machinery Company,its officers, agents, successors. and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Metal Machin-ery Workers Industrial Union No. 440, affiliated with In-dustrial Workers of the World, as the exclusive collective-bargaining representative of its employees in the followingappropriate unit:All shop employees employed at its Virden, Illinoisplant, excluding all office clericals, professionals,guards and supervisors as defined in the Act, and allother employees.(b) Discouraging membership in the above-namedUnion or any other labor organization of its employees bydiscriminating in regard to their hire, tenure of employ-ment, or any term or condition of employment.(c) Interrogating any employee concerning that individ-ual's union activity, or that of other employees. in a mannerconstituting a violation of Section 8(a)( ) of the Act.(d) Engaging in surveillance of employee activity in re-spect to union organization or giving the impressionthereof.(e) Threatening employees that the Company mightclose the plant, threatening them that they might lose theirjobs, or threatening them with loss of benefits, more ardu-ous working conditions, or any other reprisals should theybecome members of. or assist, a labor organization.(f) Discriminatorily isolating any of its employees fromtheir coworkers in reprisal for their union activities.(g) Laying off, discharging, or otherwise discriminatingagainst any employee because of activity on behalf of. ormembership in, a union.(h) Soliciting grievances from its employees to inducethem to withdraw their support for the Union.11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become it find-ings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.(i) In any, other manner interfering with. restraining, orcoercing its employees in the exercise of their right to self:organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective-bargaining or other mutual aid or protection,or to refrain from any or all such activities.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer reinstatement to James D'Aunoy to his formerjob or, if such job is not available, to a substantially equiv-alent position, without prejudice to his seniority or otherrights and privileges, and make him whole in the mannerset forth in the section of this D)ecision entitled "The Rem-edy."(h) Make whole Don Caudle, Kenneth Gyorkos, RobertImhoff, David Strawn, Robert Swaggerty, and RichardWehlitz. in the manner set forth in the section of this deci-sion entitled "The Remedy" for any loss of pay incurredduring their discriminatory layoffs in July' 1977.(c) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pa'y-roll records, social security, payment records, timecards,personnel records and reports, and other records necessary,or appropriate to analyze the amount of backpay due.(d) Offer to Robert Swaggerty the option of returning topainting as his primary duty, if he so desires.(e) Recognize and, upon request, bargain collectivelywith Metal and Machinery Workers Industrial Union No.440, affiliated with the Industrial Workers of the World, asthe exclusive representative of the employees found hereinto constitute an appropriate unit, and, if an understandingis reached, embody such agreement in a written signed con-tract.(f) Post at the Respondent's plant in Virden, Illinois,copies of the attached notice marked "Appendix."'MCopiesof said notice, on forms provided by the Regional Directorfobr Region 14. after being duly signed by the Respondent'srepresentatives, shall be posted bv it immediately upon re-ceipt thereof; and be maintained by the Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced. or cov-ered by any' other material.(g) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.I1I S iFURl HER R)RDERI D that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.' In the event that this Order is enlirced by ajudgment olIa United StatesC'ourt of' Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentot the United States Court ofl Appeals Enlorcing an Order of the Nationall.abor Relations Board."550